Citation Nr: 1438169	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-33 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for seizure disorder has been received.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Donald Carroll, Attorney


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2008 and June 2012 rating decisions. 

In the February 2008 rating decision, the RO, inter alia, denied service connection for a seizure disorder as new and material evidence had not been received.  In February 2008, the Veteran filed a notice of disagreement (NOD) with respect to the initial rating assigned.  The RO issued a statement of the case (SOC) in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in that same month.  

In the June 2012 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating.  In July 2012, the Veteran filed a NOD to the initial rating assigned.  The RO issued a SOC in December 2012, and the Veteran filed a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files.  

For reasons expressed below, the claim on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In his October 2008 substantive appeal, the Veteran requested a Board hearing in Washington, D.C., which was scheduled for August 2014.  However, an August 2014 Report of Contact dated two weeks prior to the hearing indicates that the Veteran was unable to travel to Washington, D.C. and, that he desired a Board video-conference hearing at the Montgomery RO.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  As the AOJ schedules Board video-conference hearings, a remand of these matters for scheduling of the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with the August 2014 request. Notify the Veteran and his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  Return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



